DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Claims 1-4, 7 and 11-16 are currently pending.  Claims 5-6 and 8-10 are canceled.  Claims 15-16 are newly added.  Claims 1 and 7 are amended.  
Claim 7 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim.  Claims 1-4 and 11-16 are examined on their merits.


Information Disclosure Statement
The IDS dated 3/25/2022 has been reviewed.  


Previous Rejections
            Rejections and/or objections not reiterated from previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.  The following rejections and/or objections are either reiterated or newly 

Objections/ Rejections Withdrawn 

Specification
In light of the amendments to the specification the objection to the abstract is withdrawn.  

Claim Rejections - 35 USC § 103
In light of the amendments to the claims the rejection of claims 1-6 and 11-14 under 35 U.S.C. 103(a) as being unpatentable over Robinson et al. US 2013/0224270 (8/29/2013) is withdrawn.

New Rejections

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-4 and 11-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hentrich et al. US 2017/0319876 (8/29/2014) in view of Cotrell et al. US 2010/0266516 (10/21/2010).
Hentrich teaches a hair-cleaning agent that includes: a) between 6 and 12 wt. % at least one anionic surfactant; b) between 0.1 and 5 wt. % at least one non-ionic surfactant; c) between 0.01 and 2 wt. % at least one cationic conditioning polymer; and d)  between 0.1 and 5 wt. % lactic acid and between 0.05 and 3 wt. % calcium chloride  and a pH value in the region between 4.3 and 5.0. The hair-cleaning agent is suitable for improving de-tangling properties and combability, as well as reducing 
Hentrich teaches an excellent balance between cleansing, mild and nourishing properties of the hair cleansing agents according to the invention was not achieved until calcium chloride was added to the mixture of anionic surfactants, non-ionic surfactants and cationic nourishing polymers on the one hand, and the pH value was set to a value in the range of 4.3 to 5.0.  (See [0073]-[0075]).  0.05 and 3 wt. % calcium chloride overlaps with the 0.01 to 30% calcium chloride called for in instant claim 1.  0.05 to 3 wt. % calcium chloride overlaps with the 1 to 10% called for in claim 12.  
Hentrich teaches a formulation as a shampoo as called for in instant claim 15.  (See Examples and [0185]).  Hentrich thus teaches a hair treatment composition that is formulated for application to hair or scalp as called for in instant claim 1.  Hentrich also teaches a surfactant as called for in instant claim 16.  Hentrich teaches that a particularly preferred carrier is water as called for in instant claim 14. (See [0022]).
Hentrich does not teach a particulate polymorph of calcium carbonate.  This deficiency is made up for with the teachings of Cotrell et al.
            Cotrell et al. (Cotrell) discloses an aqueous shear-thinning personal care composition comprises: (a) at least 3 wt % of a sulfonate compound of general formula (I): where R1 represents a C8-22 alkyl group alkyl group; R2 represents a C1-4 alkyl group; each of R3, R4 and R5 independently represents a hydrogen atom or a C1-4 alkyl group; and M+ represents a sodium or potassium cation; (b) at least 3 wt % of an amphoteric or zwitterionic surfactant; (c) at least 10 wt % of water; and (d) at least 0.5 
(See Abstract).    The cleansing composition can be a shampoo. (See Cotrell claim 12).  
Cotrell teaches that its shampoos may cointain calcite particles in the range of about 1 to 600 microns. (See [0082]).  Calcite is called for in instant claim 1.  A particle size of 1-600 microns overlaps with the 1 micron to 10 micron called for in instant claim 1.  A particle size of 1-600 microns overlaps with the 2.5 micron to 8 micron called for in instant claim 2 and also overlaps with the 5 microns to 7 microns called for in instant claim 3. 
Calcite can be present in an amount of at least 0.5%. At least 0.5% overlaps with the 0.005 to 10% called for in instant claim 1.  At least 0.5% also overlaps with the 3 to 5% called for in instant claim 11.  At least 0.5% also overlaps with the 1 to 10% called for in instant claim 12.  Cotrell teaches that it believes that its compositions have an exceptional ability to be formulated with further components and in particular to suspend particles or droplets.  
Cotrell is directed to a composition formulated for application to hair or scalp.  Cotrell expressly teaches at [0082] calcite particles as active materials or agents that are used for hair treatments:
Representative solid particles include active materials or agents such as those used for hair treatments, e.g., zinc pyrithione, or any abrasive materials which may be of natural or synthetic origin. In particular, these are polycarbonates, polypropylenes, polyethylenes, alumina, calcite and clays.

.
  
Response to Arguments
Applicant’s arguments dated January 20, 2022 and the Rule 132 Declaration of Mr. Somnath Das have been carefully reviewed.  Applicants arguments are found to be mostly persuasive.  
Applicants note the amendments to claim 1 and note that they find support at original claims 5-6 and page 6, lines 1-2 of the specification as originally filed.   
Applicants also note the replacement specification.  In light of this the objection to the specification has been withdrawn above.
With respect to the obviousness rejection Applicants assert that with the amendments to the claims and new claims 15 and 16 the presently claimed invention is directed to more than a mere intended use of the hair composition.  Applicants assert that it is legal error for the Examiner to refuse to give weight to the topical nature of the claimed composition when assessing patentability.  

Applicants assert that the instant invention exhibits unexpected results in the synergistic effects for the combination of the recited calcite polymorph and water-soluble calcium (calcium chloride) in the recited amounts, which shows significant increase in hair growth and synergistic effect over using water-soluble calcium alone versus using calcite alone.  This unexpected advantage would not have been evident from Robinson since the reference does not provide any teaching about hair treatment compositions.  Applicants refer to the Rule 132 Declaration of Mr. Somnath Das for support.  

Applicants’ obviousness arguments have been carefully reviewed and are found to be partly persuasive. In light of the amendments to the claims the rejections are withdrawn above and new rejections are applied.
Applicants’ arguments are addressed by or rendered moot by the new rejection applied above.  As described in the rejection above Hentrich teaches a shampoo that includes surfactants and between 0.05 and 3 wt. % calcium chloride and that has an excellent balance between cleansing, mild and nourishing properties of the hair cleansing agents.  Hentrich teaches a formulation as a shampoo. Hentrich does not teach a particulate polymorph of calcium carbonate.  This deficiency is made up for with the teachings of Cotrell et al.

It would have been prima facie obvious for one of ordinary skill in the art to combine an anionic surfactant, a non-ionic surfactant, a cationic conditioning polymer, and 0.1 to 5 wt. % lactic acid and 0.05 to 3 wt. % calcium chloride, adjust the pH value between 4.3 and 5.0, formulate the composition as a shampoo and add at least 0.5% of a 1 micron to 600 micron calcite polymorph of calcium carbonate, in order to have a shampoo with an excellent balance between cleansing, mild and nourishing properties as taught by Hentrich that also has a material that is used for hair treatments as taught by Cotrell.
With respect to Applicants’ assertions of unexpected results, respectfully, the claims are not commensurate in scope with the experimental results.  As seen in the experimental results in the Rule 132 Declaration of Mr. Somnath Das, the impressive experimental results are seen with the 250 microMolar concentration of the Calcite polymorph of calcium at the 6 micron size. (See Tables 4 and 5).  These are the hair growth results that are close to those of Minoxidil.  However, claim 1 is not commensurate in scope with the composition that gives these experimental results.  Claim 1 is directed to all three of the polymorphs of calcium, the range of amount of the three possible polymorphs is far beyond the 250 microMolar concentration at 0.005 to 10%, the range of the water soluble compound of calcium is 
Thus, the claims are much broader and cover much more than just the inventive compositions that are tested.  All showing of secondary considerations of obviousness must be commensurate in scope with the claims.  Unexpected results must be commensurate in scope with the claims which the evidence is offered to support.  See In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 196 (CCPA 1980).  See MPEP 716.02(d). 

Conclusion
No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH CHICKOS whose telephone number is (571)270-3884.  The examiner can normally be reached on M-F 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SARAH  CHICKOS/
Examiner, Art Unit 1619



/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619